Citation Nr: 0827901	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.  He also had subsequent service in the Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Boston, Massachusetts, which denied service connection 
for bilateral hearing loss and tinnitus.

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the evidence 
is at least in equipoise that his bilateral hearing loss 
disability is related to active service, including in-service 
noise exposure.

2.  Giving the veteran the benefit of the doubt, the evidence 
is at least in equipoise that his tinnitus is related to 
active service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).

2.  The veteran's tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

II. Service Connection

The veteran is seeking service connection for a bilateral 
hearing loss disability and tinnitus.  As will be explained 
below, the claims for service connection are granted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



a. Hearing Loss

The veteran contends that he has hearing loss due to in-
service noise exposure.  For the following reasons, the Board 
concludes that service connection is warranted.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

VA has obtained private medical evidence from Dr. W.D. 
Zimmerman.  This evidence includes a medical statement, 
treatment notes and an audiogram, all dated in March 2005.  
The audiogram shows pure tone thresholds exhibited by the 
veteran depicted by graph and not interpreted in decibels for 
each frequency depicted in the audiogram.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).  
The treatment notes and the medical statement explain that 
the audiogram reveals normal hearing through 1000 Hertz and, 
at that point, moderately severe to severe sensorineural 
hearing loss in the high frequencies with excellent 
discrimination.  It was indicated that the bilateral 
sensorineural hearing loss was due to a combination of noise 
exposure and presbycusis.  Amplification was recommended for 
the veteran.  

On the authorized audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
85
LEFT
85
80
90
95
110

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 44 percent in the left ear.  
An analysis of these audiometric results yields the finding 
that the veteran meets the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  
The Board must now determine whether there is evidence of in-
service incurrence or aggravation of a disease or injury.  

The veteran contends that during basic training at Fort Dix, 
he sustained wounds to his face and suffered acoustic trauma 
when a land mine exploded near him on the infiltration range.  
See Travel Board hearing, December 2007; VA examination 
report, October 2005.  

The Board has reviewed the veteran's service medical records 
and finds them to be negative for treatment for wounds to the 
face or other injuries due to an explosion during basic 
training.  Likewise, there are no complaints, diagnosis or 
treatment of hearing loss or other ear trouble in service.  
The veteran's DD-214 form indicates that his military 
occupational specialty was a personnel specialist and that he 
had no foreign service.  There is no evidence that he engaged 
in combat.  His December 1958 separation examination report 
shows his ears to be normal at discharge.  Results of a 
whisper hearing test performed at this examination were 15/15 
bilaterally.  

The veteran has submitted copies of various burnt and 
fragmented pages of what appear to be service medical 
records.  One page, undated, is the second page of a medical 
examination report.  Two other pages, both dated in February 
1961, contain the veteran's medical history report, which 
appears to be from the veteran's period of Army Reserves 
service.  Another page, dated in January 1959, pertains to 
treatment for an ankle injury.  The remaining pages are 
service medical records already associated with the claims 
file.  The veteran has drawn attention to the undated second 
page of a medical examination report, which includes the 
results of an audiological evaluation, and contends that it 
demonstrates that he had hearing loss.  The Board 
acknowledges that the audiogram does show impaired hearing.  
Although the audiogram is undated, the audiometric results 
shown are consistent with the veteran's assertions that he 
suffered hearing problems in service.  In this regard, the 
Board finds that the evidence is at least evenly balanced 
that the veteran had hearing problems either in or shortly 
after service.  

With respect to etiology, the October 2005 VA examination 
report gives the opinion that it is more likely than not that 
noise exposure is the direct cause of the veteran's hearing 
loss and that it is more likely than not that this is a 
result of his military service.  As noted above, the March 
2005 evidence from Dr. Zimmerman indicates that hearing loss 
is due to a combination of noise exposure and presbycusis.  
Based on these opinions, the Board finds that the medical 
evidence demonstrates a nexus between the veteran's current 
hearing loss disability and in-service noise exposure.

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's bilateral hearing loss disability is related to 
active service, and, therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.

b. Tinnitus

The veteran contends he has tinnitus as a result of in-
service noise exposure.  For the reasons that follow, the 
Board concludes that service connection is warranted.

The record establishes that the veteran has a current 
diagnosis of tinnitus.  The veteran was diagnosed with 
tinnitus at his October 2005 audiological examination.  
Likewise, at his March 2005 audiological evaluation with Dr. 
Zimmerman, it was noted that he has chronic tinnitus.  

As discussed above, the evidence is at least evenly balanced 
that the veteran had hearing problems and noise exposure in 
service.  

Concerning etiology, the October 2005 audiological 
examination report gives the opinion that it is more likely 
than not that noise exposure is the direct cause of tinnitus 
and that it is more likely than not that this is a result of 
military duty.  

Given that there is medical evidence of a current diagnosis, 
evidence of in-service noise exposure, and medical evidence 
of a nexus between the two, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's tinnitus is related to active service.  As such, 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


